Citation Nr: 1339370	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

		
INTRODUCTION

The Veteran had active duty service from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for obesity, to include as due to the Veteran's service-connected diabetes mellitus type II, has been raised by the record (specifically, in a statement received in May 2010), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service-connected for peripheral neuropathy of the upper and lower extremities, depression and diabetes mellitus type II. 

2.  The Veteran is not able to perform the basic functions of self care and is so helpless due to his service-connected disabilities as to be in need of the regular aid and attendance of another individual. 


CONCLUSION OF LAW

The criteria for an award of special monthly compensation benefits based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  The Veteran is service-connected for peripheral neuropathy of the right upper extremity rated as 30 percent disabling, peripheral neuropathy of the left upper extremity rated as 20 percent disabling, peripheral neuropathy of the left lower extremity rated as 20 percent disabling, peripheral neuropathy of the right lower extremity rated as 20 percent disabling, depression rated as 30 percent disabling, and diabetes mellitus type II rated as 20 percent disabling.  His combined disability rating is 80 percent, and he has been assigned a total disability rating based on unemployability due to service-connected disabilities since October 18, 2005.  

"[I]f a veteran, as a result of service-connected disability ... is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance," the veteran is entitled to SMC.  38 U.S.C.A. §  1114(l); see 38 C.F.R. § 3.352(a) (2013) (noting that "'bedridden' ... actually requires that the claimant remain in bed.").  "Need for aid and attendance means helplessness or being so nearly helpless as to require the aid and attendance of another person."  38 C.F.R. § 3.351(b) (2013).  A veteran will be considered in need of regular aid and attendance if he or she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria in § 3.352(a).  38 C.F.R. § 3.351(c).  The factual criteria for consideration under § 3.352(a) are as follows: inability to dress or undress oneself, or to keep oneself ordinarily clean and presentable; frequent need of having a prosthetic or orthopedic appliance adjusted by another person; inability to feed oneself due to loss of coordination or weakness; inability to attend to the wants of nature; or incapacity, physical or mental, that requires assistance to protect the person from hazards or danger in one's daily environment.  38 C.F.R. § 3.352(a).  A veteran is also entitled to SMC "[i]f the veteran has a disability rated as permanent and total and (1) had additional disability or disabilities independently ratable at 60 percent or more, or 
(2) by reason of a disability or disabilities, is permanently housebound but does not qualify for pension at the aid and attendance rate."  38 U.S.C.A. § 1521(e).

A December 2007 VA examination shows that the Veteran is "bound to a scooter out of his house" and used a walker at home.  The Veteran reported tingling and numbness of both hands and feet.  He stated that objects easily fell from his hand when holding them for long.  He added that he cannot feel them.  It was noted that he was unable to do fine motor tasks and that he had decreased strength of both hand grips.  There was tingling, numbness and the inability to feel the ground where he walked.  Thus, he avoided walking on uneven terrain because he may twist his ankle and fall.  He reported falls because of his condition.  The examiner noted that the Veteran's peripheral neuropathy of the lower extremities as well as morbid obesity and obesity/hypoventilation syndrome would prevent the Veteran from ambulating beyond 50 yards. 

A January 2009 VA examination shows that his wife attended to his needs.  The Veteran complained of morbid obesity and hypoxia, and not being able to take care of personal hygiene.  The examiner noted that the Veteran was obese and mostly on machine or motorized chair.  When asked to describe restrictions of each upper extremity, the examiner noted the Veteran's inability to ambulate freely due to obesity and back pain.  Regarding restrictions of each lower extremity, the examiner noted the Veteran's inability to ambulate and reach his back or feet due to obesity.  As for restrictions of his spine, the examiner noted that the Veteran was unable to reach his back.  The examiner noted that the Veteran is unable to ambulate without assistance.  The examiner noted that the Veteran is able to leave his home for medical appointments, church and grocery shopping.  The Veteran used a motorized wheelchair to get around.  The examiner noted that the Veteran needed assistance in everyday personal care.  He diagnosed morbid obesity and hypoxia.

In a statement dated in September 2009, the Veteran's wife noted that she must assist the Veteran in daily tasks such as bathing and dressing.  She noted that he is unable to stand for more than a few minutes and needs assistance to get clothes from the closet and to put on his socks and shoes.  She stated that he is unable to work for more than a few feet and is unable to perform minor household chores or cook meals.  He is able to shop with an electric cart, but is unable to carry items weighing more than few pounds and thus cannot unload his purchases when he returns home.  

In a statement signed in September 2009, the Veteran noted that his peripheral neuropathy prevents him from walking without assistance or the use of an electric cart.  He stated that loss of feeling in his arms and hands prevents him from lifting and carrying anything over 5 pounds.  Due to his problems, his wife must assist him in daily activities such as "bathing, dressing, calls of nature and general care throughout the day."  

A September 2009 VA examination report shows the Veteran's complaints of being unable to take care of himself and that he was need of assistance to take care of his personal hygiene.  It was noted that he was alert on his electrical scooter.  He had difficulty putting on garments and shoes.  The examiner noted that the Veteran was "[n]ot able to walk due to peripheral neuropathy and morbid obesity."  It was additionally noted that the Veteran could not bend.  The examiner noted urinary incontinence, not being able to walk, and that the Veteran "needs company to go out all the time."  The Veteran was able to leave home three to four days a week for shopping, church and clinical appointments.  He used an electrical scooter, walker and crutch for locomotion.  The examiner diagnosed diabetes, peripheral neuropathy and morbid obesity.

Entitlement to SMC based on the need for aid and attendance or housebound status is warranted.  Here, the Veteran needed assistance with personal care, lifting items, and going out in public.  The Board acknowledges that the January 2009 VA examination does not show that it was the Veteran's service-connected disabilities that caused him to require regular aid and attendance.  However, the most recent VA examination shows that although the Veteran's non-service connected obesity contributes to the need for aid and attendance, his service-connected peripheral neuropathy contributed to the same.  The Board will consider all of the symptomatology contained in the evidence. See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  Additionally, the September 2009 statements from the Veteran and his wife are consistent with the most current VA examination report of needing someone to help with personal hygiene and dressing.  Under the facts of this case, the Board is unable to conclude that the preponderance of the evidence is against the Veteran's claim.  The medical evidence is at least in a state of equipoise.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that entitlement to SMC on the need for aid and attendance is warranted.  See 38  U.S.C.A. § 5107(b).  As SMC based on the need for aid and attendance is a higher benefit than special monthly compensation based on housebound status, the question of whether the Veteran is housebound is rendered moot.  See 38 C.F.R. § 3.351(d). 

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  


ORDER

Entitlement to SMC based on the need for aid and attendance or housebound status is granted, subject to laws and regulations applicable to payment of VA monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


